IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 525 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
DION NEWTON,                  :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.